Citation Nr: 0602207	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
stroke/cerebrovascular accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1972, 
and unconfirmed service with the U. S. Army National Guard in 
Florida from 1988 to 1999.

This appeal comes before the Board of Veterans Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision, the RO denied 
entitlement to service connection for residuals of a 
stroke/cerebrovascular accident.

In September 2001, the RO also denied service connection for 
a back injury.  The veteran did not raise this issue in the 
Notice of Disagreement received in September 2002 or the 
Substantive Appeal (VA Form 9) received in January 2004.  
Regardless, the veteran formally withdrew this issue at a 
hearing before the Board held in December 2005.  This issue 
in not currently in appellate status.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2005).

The veteran and his spouse provided testimony before a 
traveling Veterans Law Judge (VLJ) from the Board, sitting at 
the RO, in December 2005.  The VLJ that conducted this 
hearing will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is compliance with the 
notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), and the veteran's 
rights of due process.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  A VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The RO issued a VCAA notification letter in July 2001.  
However, this letter did not explicitly inform the veteran to 
submit to VA all pertinent evidence in his possession.  Thus, 
the fourth prong of the VCAA notification was not met.  On 
remand, another VCAA letter should be issued to the veteran 
that explicitly requests such action by the veteran.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has contended that he incurred a 
stroke/cerebrovascular accident while conducting his military 
duties with the Florida National Guard in April 1998.  He has 
reported that he collapsed and was unable to proceed with a 
training class he was conducting.  He was brought home by 
other servicemembers and does not remember anything from the 
time he collapsed until he was home and able to telephone his 
son.  His son then transported him to a hospital for medical 
care.  He later suffered a stroke/cerebrovascular accident in 
1999.  The veteran argues that the incident in April 1998 was 
in fact a minor stroke and marks the incurrence of a 
cardiovascular injury or chronic disease.

A disease or injury incurred in or aggravated by active 
service that results in a chronic disability will be service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2005).  An injury; or an acute myocardial 
infarction, cardiac arrest, or cerebrovascular accident; 
incurred or aggravated during a period of inactive duty for 
training that results in a chronic disability will also be 
service connected.  38 C.F.R. § 3.6 (2005).  The line of duty 
determination for the veteran's episode of illness in April 
1998 marked boxes for both "active duty" and "inactive 
duty training."  It was determined that this episode was 
incurred in the line of duty.  A review of the claims file 
indicates that the veteran's orders for this period have not 
been obtained.  On remand, the AOJ should contact the veteran 
and/or the appropriate service department and verify his duty 
status on April 4-5, 1998.

It is also noted that the veteran's service with the Florida 
National Guard from 1988 to 1999 has not been confirmed.  The 
veteran reported in his Substantive Appeal of January 2004 
that a military neurologist had conducted an examination of 
him and determined that his current residuals of a stroke 
were not the result of his military service.  This 
examination report is not contained in the available service 
records.  In fact, the service medical records in the claims 
file do not include any medical records from the veteran's 
National Guard service.  See Hayre v. West, 188 F.3d 1327, 
1332 (Fed. Cir. 1999) (Where a veteran's service medical 
records are unavailable, the duty to assist is heightened.)  
On remand, the RO should request these records from the 
veteran, National Personnel Records Center (NPRC), and/or the 
appropriate service department.

At his Board hearing in December 2005, the veteran testified 
that he had been awarded Social Security Administration (SSA) 
benefits in September 2002.  The SSA decision that awarded 
these benefits and the medical evidence in the possession of 
the SSA have not been obtained and associated with the claims 
file.  The U. S. Court of Appeals for Veterans Claims has 
ruled on the importance of VA obtaining SSA records in 
connection with disability claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  On remand, the AOJ 
should request these records from the veteran and/or the 
appropriate office of the SSA.  The veteran has also reported 
ongoing treatment for the residuals of his stroke from his 
local VA Medical Center (VAMC).  These records should be 
obtained and associated with the claims file.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994) (VA has continuing obligation to obtain all relevant 
and pertinent records.)

Finally, the AOJ should obtain a VA compensation examination 
to determine the nature of the veteran's current 
disability/residuals of a stroke, and to provide a competent 
medical opinion on the etiology of his stroke/cerebrovascular 
accident.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
(When there is evidence of a medical disorder or injury 
during military service, VA's duty to assist requires that a 
medical examination and opinion be obtained that discusses 
the relationship between the veteran's in-service and current 
conditions.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (VA adjudicators cannot base their decisions on their 
own unsubstantiated medical opinions.)

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection for residuals of a 
stroke/cerebrovascular accident; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Request the veteran submit all service 
medical records in his possession to VA.  
Also, contact the NPRC and/or appropriate 
service department and request the 
veteran's service with the Florida National 
Guard from 1988 to 1999 be verified.  The 
AOJ should specifically request 
verification of the veteran's duty status 
on April 4-5, 1998, to include copies of 
the appropriate military orders calling the 
veteran to duty.  In addition, the AOJ 
should request all available service 
medical records for the period from 1988 to 
1999, and specifically request a 
neurological examination prepared by a 
"Dr. Stankus."  The AOJ must continue 
development of this evidence, to include 
following up on all viable leads, until the 
custodian of the records informs VA that 
these records are missing or no longer 
available, or it is determined that further 
development would be futile.  All responses 
and evidence received must be incorporated 
into the claims file.

3.  Obtain copies of all medical evidence 
used by the SSA in making their 
determination.  All responses and 
evidence provided should be associated 
with the claims file.

4.  Contact the VAMC in Bay Pines, 
Florida and request copies of the 
veteran's inpatient and outpatient 
treatment dated from August 2001 to the 
present time.  All responses and/or 
evidence should be incorporated into the 
veteran's claims file.

5.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
compensation (vascular/neurologic) 
examination.  The purpose of this 
examination is to determine the etiology 
of the veteran's current residuals of a 
stroke/cerebrovascular accident.  Send 
the claims folder to the examiner for 
review.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner should identify all 
residuals attributable to the veteran's 
stroke/cerebrovascular accident.  The 
appropriate diagnosis/es should be 
provided. 

The examiner should state whether it is 
at least as likely as not (i.e., 50 
percent probability or greater) that the 
veteran sustained a 
stroke/cerebrovascular accident during 
his military service on April 4-5, 1998.  
If so, did he sustain any chronic 
residuals from such a 
stroke/cerebrovascular accident?  (Please 
describe these chronic residuals).  If 
the veteran did not sustain a 
stroke/cerebrovascular accident on April 
4-5, 1998, did he incur on those dates 
any type of injury that led to a 
subsequent stroke/cerebrovascular 
accident?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

7.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to the claim on appeal 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2005).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


